 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    HENRY CASTRO,                                     Case No. 1:18-cv-00421-LJO-JDP
11                       Plaintiff,
12           v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO DISMISS THIS CASE
13    ROSA GONZALES,
14                       Defendant.
15

16          Plaintiff Henry Castro is a state prisoner proceeding without counsel in this civil rights

17   action brought under 42 U.S.C. § 1983. On November 13, 2019, plaintiff moved to dismiss his

18   case. As defendant has already been served and moved for summary judgment, voluntary

19   dismissal must be done by court order. See Fed. R. Civ. P. 41(a). There are no counterclaims in

20   this case. Thus, the dismissal of plaintiff’s claims ends the controversy. Accordingly, the court

21   hereby dismisses this case without prejudice.

22
     IT IS SO ORDERED.
23

24      Dated:     November 16, 2019                        /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                        1
